Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Goldman et al. (U.S. PGPUB 20190213706), Williams (U.S. PGPUB 20130106880), and Andre et al. (U.S. PGPUB 20080266302) are made of record as describing related methods of inserting one or more monitor associative codes and obtaining a runtime performance characteristic of the shader program, inserting additional code at a position after a first code of a code block, and requesting a resource shared by a plurality of cores, respectively. Goldman et al. (U.S. PGPUB 20190139183) is further made of record as describing a related method wherein the first monitor associative code and the first code are the last codes of the first code block (profiling instructions in Fig. 4). However, none of the cited art teaches the condition of the time constraints when obtaining the runtime performance characteristic, i.e.,
 obtaining the runtime performance characteristic comprises: requesting the resource by executing the first code; and
obtaining a runtime performance characteristic of the first code block by executing the first monitor associative code in a waiting time period until when the requested resource is available, the first code block being terminated at a time when the requested resource is available.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
5/21/21